Case 2:19-cv-07378-JPR Document 26 Filed 05/08/20 Page 1 of 1 Page ID #:8135




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES--GENERAL


Case No. CV 19-7378-JPR                                 Date: May 8, 2020
Title: Karen Trejo Howard v. Andrew M. Saul
============================================================
DOCKET ENTRY: Order to Show Cause re Plaintiff’s Failure to Prosecute
===========================================================
PRESENT:
                    HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                           Bea Martinez                              n/a
                           Deputy Clerk                        Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                      ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                                 None present

PROCEEDINGS: (IN CHAMBERS):

       Under the terms of the Court’s August 29, 2019 case-management order and the
three subsequent orders extending the briefing schedule, Plaintiff was obligated to
provide her portion of the joint stipulation to Defendant by no later than April 27, 2020.
On April 30, Defendant filed notice that she had not done so, nor had she contacted him
about obtaining an extension of time. Defendant represents that this is a continuing
pattern with Plaintiff’s counsel and that her behavior puts a burden on Defendant of
having to take extra steps — reminders to Plaintiff’s counsel and the filing of notices
alerting the Court to the problem, for example — to move the case along.

       Accordingly, no later than Tuesday, May 12, 2020, Plaintiff’s counsel is
ORDERED TO SHOW CAUSE why this case should not be dismissed for failure to
prosecute and to follow Court orders. If within that time frame Plaintiff submits her
portion of the joint stipulation to Defendant and files notice of having done so or
Plaintiff or the parties together file a request for an extension of time, this OSC will
automatically be discharged.

       Plaintiff’s failure to timely respond to this OSC will likely result in dismissal
of this action.




MINUTES FORM 11                                                 Initials of Deputy Clerk:bm
CIVIL-GEN
